NO. 07-01-0167-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 16, 2001



______________________________





RESHAWN JOHNSON, APPELLANT



V.



JEAN ANNE STRATTON, APPELLEE





_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 97-424,513; HONORABLE BRADLEY S. UNDERWOOD, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Appellant Reshawn Johnson attempts to appeal pro se a judgment dismissing his claim against appellee Jean Anne Stratton.  For the reasons set forth, we dismiss the appeal for want of jurisdiction.

The docketing statement filed in this proceeding indicates that this is an accelerated appeal.  The notice of appeal in an accelerated appeal must be filed within 20 days after the day the judgment is signed and otherwise must be filed within 30 days after the day the judgment is signed except for certain specific situations which do not appear to exist in this instance.  Tex. R. App. P. 26.1(a)(b).  The judgment in this case was signed on February 27, 2001.   However, appellant did not file his notice of appeal until April 16, 2001.  He also filed a motion for extension of time to file his notice of appeal on April 24, 2001. 

 The appellate court may only extend the time to file the notice of appeal if, within 15 days after the deadline for filing the notice of appeal, the party files in the trial court the notice of appeal and files in the appellate court a motion for extension of time.  Tex. R. App. P. 26.3.  Clearly, appellant did not timely file a notice of appeal or motion for extension of time for an accelerated appeal.  Even if this appeal is not an accelerated appeal, appellant’s notice of appeal was due on March 29, 2001.  Therefore, his motion for extension of time was due to be filed April 13, 2001.   Since appellant did not file the motion until April 24, 2001, it was untimely.

Because the notice of appeal was not timely filed, we have no jurisdiction to consider the appeal.  Accordingly, we must and do hereby dismiss this appeal.





John T. Boyd

 Chief Justice



Do not publish.